Citation Nr: 9931212	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-28 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral rotator cuff 
tears secondary to service-connected degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from December 1959 
to December 1963, July 1966 to July 1968, and from October 
1968 to July 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied service connection for bilateral 
rotator cuff tear secondary to service-connected degenerative 
joint disease of the cervical spine.  

The issue of entitlement to service connection for bilateral 
rotator cuff tears based on direct incurrence in service is 
the subject of the remand portion of this decision.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
rotator cuff tears secondary to service-connected 
degenerative joint disease of the cervical spine is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
rotator cuff tears secondary to service-connected 
degenerative joint disease of the cervical spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection on a secondary basis is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim for secondary service connection to be well 
grounded there must be medical evidence both of a current 
disability and of an etiological relationship between that 
disability and service-connected disability.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

All records that have been indicated to exist and be relevant 
have been requested.  Service medical records have been 
received as well as VA treatment records.  See Bell v. 
Derwinski,  2 Vet. App. 611 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The report of a November 1993 VA left shoulder arthrogram 
reflects that there was complete rotator cuff tear.  The 
report of a June 1993 VA right shoulder arthrogram reflects 
that there was a partial tear.  Therefore, there is competent 
medical evidence reflecting that the veteran has bilateral 
rotator cuff tears.  However, there is no competent medical 
evidence reflecting that the veteran's bilateral rotator cuff 
tears are proximately due to or the result of his service-
connected degenerative joint disease of the cervical spine or 
that his bilateral rotator cuff tears have been chronically 
worsened by his service-connected degenerative joint disease 
of the cervical spine.  The veteran has offered a statement 
regarding his belief that there may be some relationship 
between his degenerative joint disease of the cervical spine 
and his bilateral rotator cuff tears, but he is not 
qualified, as a layperson, to establish a medical diagnosis 
or show a medical etiology merely by his own assertions, as 
such matters require medical expertise.  See Grottveit and 
Espiritu.  The Board therefore concludes that without the 
requisite competent medical evidence establishing that the 
veteran's currently manifested bilateral rotator cuff tears 
are proximately due to or have been chronically worsened by 
his service-connected degenerative joint disease of the 
cervical spine, the claim of entitlement to service 
connection for bilateral rotator cuff tears secondary to 
service-connected degenerative joint disease of the cervical 
spine is not well grounded.  Jones.

Although the Board has disposed of the claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for bilateral rotator cuff tears secondary to 
service-connected degenerative joint disease of the cervical 
spine not having been submitted, the appeal is denied.


REMAND

When the veteran submitted his June 1994 notice of 
disagreement with a May 1994 rating decision he indicated his 
belief that his bilateral rotator cuff tears were the direct 
result of inservice injury.  A June 1994 RO decision denied 
service connection for bilateral rotator cuff tears on a 
direct service incurrence basis, indicating that bilateral 
rotator cuff tears were not incurred in or aggravated by 
active service.  The veteran's VA Form 9, submitted in August 
1994, indicates disagreement with this finding and the 
veteran's belief that his bilateral rotator cuff tears 
started while he was on active duty.  The Board concludes 
that this is a notice of disagreement with a June 1994 rating 
decision denying service connection for bilateral rotator 
cuff tears on a direct basis.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 2 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
bilateral rotator cuff tears on a direct 
service incurrence basis.  Thereafter, 
all appropriate appellate procedures 
should be followed.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified.  



		
	U. R. POWELL	
	Member, Board of Veterans' Appeals


Error! Not a valid link



